El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Martí Pont en representación de su bija menor Amelia Martí demandó a Angel Antonio Rivera en reclamación de veinte mil dólares por daños y perjuicios. El hecho pro-ductor de los daños, según la demanda, consistió en haber el demandado, un hombre casado, por medio de engaños y violencia, disfrutado de la virginidad de la menor Amelia, privándola de su honra y de poder contraer un matrimo-nio que tenía concertado. El demandado presentó varias mo-ciones y excepciones previas que fueron desestimadas por la corte y finalmente contestó la demanda. Se celebró la vista. Ambas partes practicaron sus pruebas. La de la *392parte demandante tiende a demostrar . que Amelia Martí, siendo nna menor de diez y ocho años cumplidos, fue en efecto llevada engañosamente por el demandado & un hotel de Ponce y allí el demandado g'ozó de su virginidad. Y la evidencia del demandado tiende a demostrar que no hubo rénganos, que Amelia se unió al demandado voluntariamente. Xa corte dictó sentencia declarando sin lugar la demanda, .resolviendo así el conflicto en favor del demandado.
Un examen cuidadoso de la prueba no permite concluir que la corte sentenciadora errara al decidir el conflicto. “Vo-lenti non fit injuria.” La menor consintió y no tiene dere-cho a reclamar. Sólo en el caso de que la menor hubiera tenido catorce años o menos, no obstante su consentimiento, hubiera podido prosperar esta acción, y ya hemos dicho que la menor había cumplido, cuando se realizó el hecho, diez y ocho años. Yéase el artículo 255 del Código Penal y 33 Cyc. 1424 y 1521.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, Aldrey y Hutchison.